Citation Nr: 1736534	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for residuals of a hysterectomy.

2.  Entitlement to service connection for a disability manifested by abnormal cells and a need for colposcopy and cryosurgery.

3.  Entitlement to an initial compensable evaluation for a Bartholin's cyst.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1993 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  When previously before the Board in June 2015 and April 2016, the issues were remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is gain REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Applicable to all three pending appeals, the Board notes that in July 2016, the Veteran filed a claim for increased evaluation of her service-connected incompetent cervix.  The record reflects that she has been scheduled for a VA gynecological examination in connection with the claim.  All of the issues currently on appeal also involve gynecological issues, and of necessity have required some discussion of already service-connected disabilities.  It is reasonable to conclude that the upcoming examination will likely contain information and evidence relevant to adjudication of the current appeal.  Remand is required to secure this evidence.

Further, the AOJ has taken steps to request records from several government facilities which treated the Veteran both during her active duty time and soon after service for gynecological issues.  One location has certified that it has no records of treatment.  Walter Reed National Military Medical Center, however, has not responded.  As it is a government facility, VA must continue efforts to get the records until they are obtained, or until it is certified that the records are unavailable.  38 C.F.R. § 3.159(c)(2).  Remand is required for compliance with this duty.

Hysterectomy

In April 2016, the Board found that an October 2015 VA examination and medical opinion were inadequate for adjudication purposes, as the examiner did not consider in-service documentation and competent lay statements regarding frequent urination, abnormal cramping and heavy bleeding, and tenderness of the suprapubic area to palpation.  The opinion had not adequately addressed whether the hysterectomy was related to these in-service symptoms.  The matter was remanded for an addendum opinion.

The examiner offered such opinion later in April 2016.  However, the rendered opinion is unclear, and does not consider the Veteran's competent lay evidence.  For example, the examiner discusses only a single incident of heavy bleeding, as reflected in service records, and does not mention the Veteran's reports of other instances of heavy menstruation.  She also appears to limit consideration of in-service symptoms to frequent urination.  It is therefore unclear if the evidence supports a finding of in-service uterine fibroids, which is the condition which required a hysterectomy.  Remand is required to obtain the necessary opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Walter Reed National Military Medical Center and follow up on prior requests for complete gynecological records for the period of May 1997 to May 1999; efforts must be continued until records are obtained or until the custodian certifies such are unavailable.

2. Contact the Veteran and request a properly executed, VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. K.L. F-D, the Veteran's gynecologist.

Upon receipt of such, VA must take appropriate action to contact the doctor and request complete updated treatment records for the period of June 2016 to the present.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.

3.  Associate with the claims file updated VA treatment and examination records from the VA medical center in Charleston, South Carolina, all associated clinics, and any other VA facility identified by the Veteran or in the record.  

A copy of the most recent gynecological examination, requested in July 2017, must be specifically requested.

4.  After completion of the above, return the claims file to the examiner who performed the June 2016 gynecological examination.  If she is not available, another, equally qualified doctor may be consulted.  Physical examination is not required unless determined to be necessary by the reviewing physician.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must opine as to whether the conditions which caused a need for a hysterectomy, previously identified as uterine fibroids, at least as likely as not began in or were otherwise related to military service.  The records of treatment for frequent urination, heavy vaginal bleeding, and abnormal PAP smears must be discussed, as well as the competent lay evidence of frequent urination, abnormal cramping and heavy bleeding, and tenderness of the suprapubic area to palpation reported to have been present in service in addition to the documented incidents.

A full and complete rationale for all opinions expressed is required.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




